                                     Case 1:19-cv-01204-LM Document 1-2 Filed 12/05/19 Page 1 of 1
JS44 (Rev.06/17)                                                            CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither rralace nor supplement the filing and service of pleadings or other papers as r^uired by law, except as
provided by local rules ofcourt. This form,approved by the Judi^al go^rehc^ bfthd                                           in September 1974,is required for the use ofthe Clerk ofCourt for the
purpose ofinitiating the civil docket sheet. (SEEINSTRUCTION
1.(a) PLAINTIFFS                                                                                                    DEFENDANTS
Jullsa Amurra Adonay El & Jamhal Talib Abdullal|#^0£[; -.5                                                Ih 3/IJVRLBOROUGH SARGENT ZACHARY BYAM BADGE #202,
                                                                                                                  LEONS AUTO CENTER, SEE ATTACHED LIST OF DEFENDANTS
    (b) County ofResidence ofFirst Listed Plaintiff                   NahiganSGt                                    County of Residence of First Listed Defendant                 MARLBOROUGH, NH
                                (EXCEPTIN as.PLAINTIFF CASES)                                     ■: v.   ?                                        (IN as. PLAINTIFF CASES ONLY)
                                                                                                                    NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                 THE TRACT OF LAND INVOLVED.


    (C) Attorneys(Firm Name,Address, and Telephone Number)                                                           Attorneys (IfKnown)




n. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                            III. CITIZENShip of principal parties (Place an "X" m one boxfor Plamtiff
                                                                                                                (For Diversity Cases Only)                                            and One Boxfor Defendant)
□       U.S. Government                ^ 3 Federal Question                                                                                 PTE      DEF                                               PTE      DEE
          Plaintiff                              (U.S. Government Not a Party)                            Citizen of This State             □ 1      filC 1    Incorporated or Principal Place           G 4       G 4
                                                                                                                                                                 of Business In This State

□ 2     U.S. Government                □ 4     Diversity                                                  Citizen of Another State          G 2      G     2   Incorporated and Principal Place          G 5       G 5
          Defendant                              (Indicate Citizenship ofParties in Item III)                                                                    of Business In Anotiier State


                                                                                                          Citizen or Subject of a           OC 3     G     3   Foreign Nation                            G 6       G 6
                                                                                                              Foreign Country

IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                     Click here for: Nature of Suit Code Descriptions.


    110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY                G 625 Drug Related Seizure           G 422 Appeal 28 use 158                G 375 False Claims Act
    120 Marine                        G 310 Airplane                    G 365 Personal Injury -                 ofProperty21USC 881            G 423 Witirdrawal                   G 376QuiTam(31USC
    130 Miller Act                    G 315 Airplane Product                  Product Liability           G 690 Other                                28 use 157                          3729(a))
    140 Negotiable Instrument                 Li^ility                  G 367 Health Care/                                                                                         G 400 State Re^sportionment
    150 Recovery of Overpayment G 320 Assault, Libel &                        Pharmaceutical                                                                                       G 410 Antitrust
        & Enforcement of Judgment       Slander                               Personal Injury                                                  G 820Copyri^ts                      G 430 Banks and Banking
    151 Medicare Act              G 330 Federal Employers'                    Product Liability                                                G 830 Patent                        G 450 Commerce
    152 Recovery of De&ulted            Liability                       G 368 Asbestos Personal                                                G 835 Patent - Abbreviated          G 460 Deportation
        Student Loans                 G 340 Marine                             Injury Product                                                        New Drug Application          G 470 Racketeer Influenced and
        (Excludes Veterans)           G 345 Marine Product                     Liability                                                       G 840 Trademark                               Corrupt Organizations
    153 Recovery of Overpayment               Liability                  PERSONAL PROPERTY                                                                                            G 480 Consumer Credit
        of Veteran's Benefits         G 350 Motor Vehicle               G 370 Other Fraud                 G 710 Fair Labor Standards           G 861HIA(1395ff)                       G 490 Cable/Sat TV
    160 Stockholders' Suits           G 355 Motor Vehicle               G 371 Truth in Lending                    Act                          G 862 Black Lung (923)                 G 850 Securities/Commodities/
    190 Other Contract                        Product Liability         G 380 Other Personal              G 720 Labor/Management               G 863 DIWC/DIWW (405(g))                     Exchange
    195 Contract Product Liability        360 Other Personal                  Property Damage                     Relations                    G 864 SSID Title XVI                   G 890 Other Statutory Actions
    196 Franchise                           Injury                      G 385 Property Damage             G 740 Railw^ Labor Act               G 865 RSI (405(g))                  G 891 Agricultural Acts
                                      G 362 Personal Injury -                 Product Liability           G 751 Famity and Medical                                                    G 893 Environmental Matters
                                              Medical Malmactice                                                  Leave Act                                                        G 895 Freedom of Information
mm                                                                                                        G 790 Other Labor Litigation                                                       Act
G 210 Land Condenmation               G   440 Other Civil Rights          Habeas Corpus:                  G 791 Employee Retirement            G 870 Taxes (U.S. Plamtiff          G 896 Arbitration
G 220 Foreclosure                     G   441 Voting                    G 463 Alien Detainee                    Income Security Act                   or Defendant)                G 899 Administrative Procedure
G 230 Rent Lease & Ejectment          G   442 Employment                G 510 Motions to Vacate                                                G 871 IRS—^Third Party                        Act/Review or Appeal of
G 240 Torts to Land                   G   443 Housing/                        Sentence                                                                   26 use 7609                     Agency Decision
G 245 Tort Product Liability                  Accommodations            G 530 General                                                                                              G 950 Constitutionality of
G 290 All Other Real Property         G 445 Amer. w/Disabilities •      G 535 Death Penalty                                                                                                  State Statutes
                                              Employment                  Other:                          G 462 Naturalization Application
                                      G 446 Amer. w/Disabilities •      G 540 Mandamus & Other            G 465 Other Immigration
                                              Other                     G 550 Civil Rights                        Actions
                                      G 448 Education                   G 555 Prison Condition
                                                                        G 560 Civil Detainee-
                                                                              Conditions of
                                                                              Confinement

V• ORIGIN (Place an "X" in One Box Only)
    1   Original          □ 2 Removed from                 □      3    Remanded from              □ 4 Reinstated or             ^ 5 Transferred from           □ 6     Multidistrict           □ 8 Multidistrict
        Proceeding            State Court                              Appellate Court                    Reopened                   Another District                  Litigation -                   Litigation -
                                                                                                 (specify)                                                             Transfer                      Direct File
                    Cite the U.S. Civil Statute imder which you are filing (Do not diejurisdictionalstatutes unless diversity):
                    18 use 241 - CONSPIRACY AGAINST RIGHTS
VI. CAUSE OF ACTION
                    Brief description of cause:
                                           My car was legally parked in a parking lot and was towed by the defenats without a ticket or proper due process.
VII. REQUESTED IN                          □ CHECK IF TfflS IS A CLASS ACTION         DEMANDS                      CHECK YES only if demanded in complaint:
        COMPLAINT:                           UNDER RULE 23, F.R.Cv.P.                   1,000,000.00               JURY DEMAND;          ]g Yes    GNo
Vm. RELATED CASE(S)
                                              (See instructions):
         IF ANY                                                        JUDGE                                                                       DOCKET NUMBER
DATE



FOR OEEICE
        CEDUSEONLY
           DUSE ONLY
                                                                                   n                                                        ^ tQ 4^- UCCi^.K
    RECEIPT#                     AMOUNT
                                                          3                   APPLYING IFP                                          JUDGE                              MAG. JUDGE
